IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,633-01


                  EX PARTE JONATHAN RUSSELL GUNTER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W-0900002 M (A) IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty years’ imprisonment. The Fifth Court of Appeals deleted the deadly

weapon finding in the judgment and affirmed the judgment, as reformed. Gunter v. State, No. 05-09-

00324-CR (Tex. App.—Dallas Sept. 29, 2010) (not designated for publication).

        In a single ground, Applicant contends that trial counsel failed to present mitigation evidence

at the punishment hearing. After holding an evidentiary hearing, the trial court adopted Applicant’s
                                                                                                   2

proposed findings of fact and conclusions of law and concluded that counsel’s conduct was deficient

and Applicant was prejudiced. The trial court recommended that we grant Applicant a new

punishment hearing.

       We agree. Relief is granted. The punishment in cause number F-09-00002-M in the 194th

District Court of Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff

of Dallas County for a new punishment hearing. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 25, 2015
Do not publish